AO 245B (Rrv. 02/18)   Judgment in a Criminal Case
                       Sheet 1



                                         UNITED STATES DISTRICT COURT
                                       Eastern District of Pennsylvania
                                                        )
              UNITED STATES OF AMERICA                  )    JUDGMENT IN A CRIMINAL CASE
                         v.                             )

                                                           ~   ILE[J            ~   Case Number:           DP AE2: 14CR000330-001
                         MICHAEL QUEEN                                              USM Number:            71410-066
                                                         JUN 2 1 2019 ;
                                                                                    Rhonda Lowe, Esquire
                                                     l(.l_7E B ,R;{M, f\l, Clerk;   Defendant's Attorney
                                                     8~'-___ DAp. Cieri;
THE DEFENDANT:
X    pleaded guilty to count(s) _l_ thr_o_u......_h_4_ _ _ _ _ _ _ _ _ __ __ _ _ _ _ _ _ _ _ _ __ _ _ __ _ __

D    pleaded nolo contendere to count(s)
     which was accepted bv the court.
D    was found guilty on count(s)
     after a plea of not guiltv.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                          Offense Ended           Count
21 :841 (a)(l)and(b )(1 )(C)      Distribution of a controlled substance(cocaine base "crack").                12/2013                1-3
18: 922(g)(l)                     Felon in possession of a firearm.                                            12/2013                 4




       The defendant is sentenced as provided in pages 2 through              _ _7__ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

D    The defendant has been found not guilty on count(s)

D    Count(s) - - - - - - - - - - - - - D is                          D    are dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                             June 18, 2019




                                                                             Date
AO 245B (Rev. 02/ 18)   Judgment in Criminal Case
                        Sheet 2 - Imprisonment
                                                                                                    Judgment -   Page    2   of   7
 DEFENDANT:                   MICHAEL QUEEN
 CASE NUMBER:                 DPAE2 : l 4CR000330-001


                                                            IMPRISONMENT
          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:

 6 months on each of Counts 1-4 of Criminal No. 14CR330 and Counts 1,6, 8, and 9 of Criminal No. 15CR180-4, all such counts to run
 concurrently; a term of3 months on Count 7 of Criminal No. 15CR180-4 to be served consecutively to the terms imposed on all
 other counts; and a term of3 months on Count 10 of Criminal No. 15CR180 to be served consecutively to the terms imposed on all other
 counts for a total term of 12 months.


    X    The court makes the following recommendations to the Bureau of Prisons:
         Defendant vocational training.




    X    The defendant is remanded to the custody of the United States Marshal.

    D    The defendant shall surrender to the United States Marshal for this district:

         D    at
                   - - -- -- - - - -
                                                D a.m.        D   p.m.         on
         D    as notified by the United States Marshal.

    D    The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         D    before 2 p.m. on

         D    as notified by the United States Marshal.

         D    as notified by the Probation or Pretrial Services Office.



                                                                  RETURN
I have executed this judgment as follows:




        Defendant delivered on                                                           to

at _ _ _ _ _ __ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                 UNITED STATES MARSHAL




                                                                          By
                                                                                              DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 02/ 18) Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                      Judgment-Page _ _
                                                                                                                      3_       of        7
DEFENDANT:                 MICHAEL QUEEN
CASE NUMBER:               DP AE2: 14CR000330-001
                                                       SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

Five years. This term consists of terms of three years on each of Counts 1-4 of Criminal No. 14CR330 and Counts 1,6, 8, and 9 of Criminal
No. 15CR180; and five years on Counts 7 and 10 of Criminal No.15CR180, all such terms to run concurrently.




                                                      MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             D   The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicable)
4.    D    You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5.    X    You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    D    You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.    D    You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 2458 (Rev. 02/ 18)   Judgment in a Criminal Case
                        Sheet 3A - Supervised Release
                                                                                               Judgment- Page _ _ _
                                                                                                                  4 _ _ of _ _ _7_ _ _
DEFENDANT:                    MICHAEL QUEEN
CASE NUMBER:                  DPAE2:14CR000330-001

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
       time frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
       the court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
       notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
       within 72 hours of becoming aware ofa change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
       to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. Ifnotifying the probation officer at least
       10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.    You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
       was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
       tasers).
11 .   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                   Date
AO 24SB(Rev. 02/18)   Judgment in a Criminal Case
                      Sheet 3D - Supervised Release
                                                                                            Judgment-Page -~5- of   7
DEFENDANT:               MIHCAEL QUEEN
CASE NUMBER:             DPAE2 :14CR000330-001

                                        SPECIAL CONDITIONS OF SUPERVISION


The Defendant shall apply to participate in the Re-Entry Court Program for this District.
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                              Judgment - Page     6     of        7
 DEFENDANT:                       MICHAEL QUEEN
 CASE NUMBER:                     DPAE2: 14CR000330-001
                                                CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                       Assessment                  JVT A Assessment*                  Fine                          Restitution
 TOTALS           $ 400.00                     $ 0                                 $ 0                            $0



 D The determination of restitution is deferred - - - -. An Amended Judgment in a Criminal Case (AO 245C) will be entered
 until after such determination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
     before the United States is paid.

 Name of Payee                               Total Loss**                            Restitution Ordered                        Priority or Percentage




 D    Restitution amount ordered pursuant to plea agreement $


 D    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D    The court determined that the defendant does not have the ability to pay interest and it is ordered that:
      D     the interest requirement is waived for             D       fine   [   restitution.
      D     the interest requirement for          D     fine       D    restitution is modified as follows:

*    Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
**   Findings for the total amount oflosses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
     or after September 13, 1994, but before April 23, 1996.
AO 2458 (Rev. 02/ 18)   Judgment in a Criminal Case
                        Sheet 6 - Schedule of Payments
                                                                                                       Judgment - Page __7_ _      of        7
 DEFENDANT:                 MICHAEL QUEEN
 CASE NUMBER:               DPAE2: l 4CR000330-001


                                                         SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows :

 A    X     Lump sum payment of$ _ 40'---0_.0'-0_ _ __ due immediately, balance due

            D    not later than                                   , or
            D    in accordance with D         C     D    D,   D    E,or    X F below; or

 B     D    Payment to begin immediately (may be combined with            DC,       D D, or      D F below); or

 C     D    Payment in equal       _ _ _ __ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ over a period of
                           (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D    Payment in equal       _ _ _ __ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ over a period of
                           (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E     D    Payment during the term of supervised release will commence within _ _ _ __ (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     X    Special instructions regarding the payment of criminal monetary penalties:
            $400.00 special assessment is due immediately.




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
 during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons '
 Inmate Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Defendant and Co-Defendant Names and Case Numbers (including defendant number) , Total Amount, Joint and Several Amount,
       and corresponding payee, if appropriate.




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 X     The defendant shall forfeit the defendant' s interest in the following property to the United States:
       a) one (1) Daewoo, Model DH40, .40 caliber semi-automatic pistol with obliterated serial number; and
       b) ten (10) rounds of .40 caliber ammunition.

 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
 interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
